TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED JULY 18, 2013



                                   NO. 03-11-00316-CV


                  Texas Department of Licensing and Regulation, Appellant

                                             v.

                                 John Thompson, Appellee




        APPEAL FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES PURYEAR, ROSE AND GOODWIN
         REVERSED AND RENDERED -- OPINION BY JUSTICE GOODWIN




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was error in the trial court’s

judgment: IT IS THEREFORE considered, adjudged and ordered that the judgment of the trial

court is reversed, and judgment is rendered affirming the Texas Commission of Licensing and

Regulation’s decision. It is FURTHER ordered that the appellee pay all costs relating to this

appeal, both in this Court and the court below; and that this decision be certified below

for observance.